EXHIBIT 10.2

 

AMENDMENT TO AGREEMENT OF SALE

 

 

This AMENDMENT TO AGREEMENT OF SALE (this “Amendment”) is made as of the ___ day
of July, 2018 by and between NATHAN’S FAMOUS OPERATING CORP., a Delaware
corporation, having an address at One Jericho Plaza, Second Floor, Wing A,
Jericho, New York 11753 (the “Seller”), and 660 86 LLC, a New York limited
liability company, having an address at 9322 Third Avenue, Brooklyn, New York
11209 (the “Purchaser”).

 

WHEREAS, the Seller and Purchaser entered into that certain Agreement of Sale
dated as of September 8, 2017 as amended by that certain Amendment to Agreement
of Sale dated February 1, 2018 related to the purchase and sale of certain real
property known as 650-666 86th Street, Brooklyn, New York, as more particularly
described therein, (collectively the “Agreement”); and

 

WHEREAS, the Agreement provided for the closing of title on or before March 15,
2018, but no later than March 23, 2018 which date was extended by the
aforementioned amendment to “on or before July 15, 2018 but no later than July
23, 2018, time being of the essence as to such outside date” (the “Closing
Date”); and

 

WHEREAS, as of the date hereof, Seller is ready, willing and able to close title
in accordance with the Agreement; and

 

WHEREAS, Purchaser has requested that the Closing Date be extended, and Seller
has agreed to extend the Closing Date, in accordance with the terms and subject
to the conditions set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the recitals and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the Agreement is hereby amended as
follows:

 

1.     Capitalized terms which are not otherwise defined in this Amendment shall
have the meaning set forth in the Agreement.

 

2.     Seller and Purchaser agree that the Agreement is in full force and
effect.

 

3.     Subject to the conditions set forth in Paragraph 4 of this Amendment,
Section 8.01 of the Agreement as modified by Paragraph 4 of the aforementioned
Amendment to Agreement of Sale is hereby deleted in its entirety and replaced
with the following:

 

“The Closing shall take place on or before October 15, 2018, but no later than
October 23, 2018, time being of the essence as to such outside date (the
“Closing Date”) at the offices of Seller’s attorneys, Farrell Fritz, P.C., 400
RXR Plaza, Uniondale, New York.”

 

 

--------------------------------------------------------------------------------

 

 

4.      The aforesaid modification of the Closing Date provided for herein is
expressly conditioned upon the following:

 

(a)     Payment by Purchaser to Seller contemporaneously with the execution of
this Amendment, by wire transfer to the account listed below, of an additional
downpayment in the sum of One Million Dollars ($1,000,000.00) (the “Second
Additional Downpayment” and collectively with the Revised Downpayment as
sometimes hereinafter referred to as the “Second Revised Downpayment”).

 

(b)     In consideration for this further extension of the Closing Date and in
fair and reasonable payment for same, payment by Purchaser to Seller
contemporaneously with the execution of this Amendment, by wire transfer to the
account listed below, the sum of One Hundred Seventy Five Thousand ($175,000.00)
Dollars as an extension fee for the extension of the Closing Date, which sum is
deemed earned upon delivery to Seller and shall not be credited to the Purchase
Price at Closing or otherwise under any circumstances be returned to the
Purchaser.

 

(c)      The Wiring Instructions for Seller are as follows:     

 

For the benefit of: Nathan’s Famous Inc.

Funds should be wired to:

Citibank

Robbins Lane & Jericho Tpke.

Jericho, NY 11753

 

ABA #021000089

To the account of:

Nathan’s Famous Operating Corp., Depository Account

Account #9980429013

 

The Second Revised Downpayment provided for herein, as and when and to the
extent actually received by Seller, shall be credited to the Purchase Price at
Closing. Notwithstanding the foregoing, in the event that, for any reason
whatsoever, the Agreement, as hereby amended, is terminated prior to, or the
Closing pursuant to the Agreement, as hereby amended, does not occur on or
before, October 23, 2018, then the Second Revised Downpayment, or any portion
thereof, of any downpayment delivered to Seller, shall not be refundable by
Seller or be credited against the Purchase Price under any circumstances other
than a Seller Default for which the Agreement expressly provides that the Second
Revised Downpayment shall be refundable to Purchaser.

 

5.     In the event the conditions set forth in Paragraph 4 hereof are not
performed and/or delivered on or before the dates and times set forth for such
performance and/or delivery, respectively, TIME BEING OF THE ESSENCE with
respect to all such dates, the Agreement shall be deemed terminated and of no
further force or effect and Seller shall retain the Second Revised Downpayment,
and upon payment of same to Seller neither party shall have any further rights
or obligations to one another except for those which expressly survive the
termination of the Agreement.

 

2

--------------------------------------------------------------------------------

 

 

6.     To induce Seller to enter into this Amendment, Purchaser hereby
acknowledges and agrees that: (a) Seller is ready, willing and able to close
title to the Property as of the date hereof and Seller has timely and completely
fulfilled all of its obligations under the Agreement as of the date hereof; (b)
all conditions precedent to the Closing have been satisfied, other than those
conditions that by their nature are to be satisfied at Closing; (c) to date,
neither the title commitment nor any update, amendment or supplement thereto or
any UCC or other search disclosing encumbrances on the Property has revealed
anything that is not a Permitted Exception under the terms of the Agreement; (d)
Purchaser is not aware of anything that would impede closing the transaction
contemplated by the Agreement and Purchaser knows of no lawful excuse to not
consummate the Closing in accordance with the terms of the Agreement as hereby
amended; and (e) Purchaser has no knowledge of any breach by Seller of any of
the terms of the Agreement.

 

7.     Miscellaneous.

 

(a)     In the event of any conflict between the terms and provisions of the
Agreement and the terms and provisions of this Amendment, the terms and
provisions of this Amendment shall govern and be binding.

 

(b)     Except as set forth herein, all terms and conditions of the Agreement
remain in full force and effect.

 

 

 

(c)     This Amendment may be executed in any number of counterparts, all of
which when taken together shall constitute one and the same instrument.
Signatures transmitted via facsimile, PDF or other electronic method shall be
deemed original signatures for purposes hereof and shall have the same binding
effect as delivery of an executed original.

 

 

 

(SIGNATURES ON NEXT PAGE)

 

3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

Seller:

 

NATHAN’S FAMOUS OPERATING CORP.

 

 

By: /s/ Eric Gatoff           

Name: Eric Gatoff 

Title: CEO   

 

Purchaser:

 

660 86 LLC

 

 

By: /s/ Tim Ziss             

Name: Tim Ziss

Title: Member

 